DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Applicant’s election of SEQ ID 59 (linaclotide) for colorectal cancer with abdominopelvic radiation, with GC-C determination using an antibody in the reply filed on 17 Nov, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected using an antibody (or more specifically, lack of antibody binding) to detect lack of functional GC-C in colorectal cancer.  However, applicant has both long ago (Waldman et al, Canc. Epidemiol. Biomark. Prevention (1998) 7 p505-514, abstract) and well after the priority date of the instant application (Flickinger et al, Biomark. Med. (2021) 15(3) p201-217, abstract) published references stating that the receptor is universally found on colorectal cancers.  While the receptor may not be active, it is present, and all the claimed methods of determining activity (including the elected method) detect the presence of the receptor.  As this claimed portion of the method is not enabled, it was not further examined.

During examination, a reference anticipating at least one claim to a non-elected species was discovered.  This reference is discussed below.

Claims Status
Claims 1, 2, 5-9, 16-20, 22-28, and 37-43 are pending.
Claims 5 and 8 have been amended.
Claims 37-43 are new.
Claims 16, 19, 20, 22-28, and 37-43 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 Nov, 2021.

Specification
The disclosure is objected to because of the following informalities: a number of citations in the disclosure appear to be incorrect.  For example, p3, 4th paragraph describes a reference discussing protection from radiation and toxic compounds, but the citation is an application for an organic semiconductor. P19, 1st paragraph describes a reference disclosing in-vivo imaging of GCC; the actual citation leads to a method of using binding to proteins to facilitate crystallization.  While not all citations in the disclosure have been looked at, given that two of the first three looked at were incorrect, it is suspected that these two citations are not the only improper references.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 17, 18, and 22-28, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of 
The issue at question is if a person of skill in the art would recognize if a given therapeutic is a guanylyl cyclase C (GCC) agonist.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicant has listed a large number of references discussing GCC agonists, which all appear to be the endogenous peptide ligands, E. coli enterotoxin peptides, or peptides derived from them.  Examples use a peptide “ST1-18,” the sequence of which does not appear to be disclosed in the application.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicant is claiming a method using a compound that activates GCC.  This requires that the compound have the functional ability to activate this ligand.  However, outside of peptide ligands, a person of skill in the art would not know what structural/chemical/physical features are required for activating the ligand.  In essence, applicant has described a critical part of their invention by function.  That is not sufficient to meet the written description requirement.
Applicant has described references that describe peptide activators of GCC, but has not described any other compounds.  The disclosure and prior art is silent as to other types of compounds.  However, non-peptide therapeutics, and methods to find them, are well known in the art.  Mallikaratchy (Molecules (Jan 2017) 22 (215)) describes SELEX (title), a screening method of selecting nucleotide aptamers against targets (abstract).  This includes methods that select for cell internalizing aptamers (6th page, 2nd paragraph), a method typically used to find agonists.  Dandapani et al (Curr. Protoc. Chem. Biol. (2012) 4 p117-191) describes using libraries of small molecules to screen for starting points for drug development (abstract).  Neither approach will lead to the peptides described by applicant.
(d) representative number of samples:  Applicant has described a small number of peptides, and has provided references that describe more.  However, given that most drugs are small molecules, it is reasonable to assume that peptides are not the only possible compounds that can be used with applicant’s invention.  As 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 37, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 37, and claims dependent on them limit the patient population to a Markush group of individuals, including those with cancers of “soft tissues of the abdomen and pelvis such as sarcomas.”  The issue is the phrase “such as.”  It is unclear if the embodiments after the phrase are a limitation or a suggestion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17-20, 22, 23, 25, 26, 37, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 20140255518) with evidentiary support from Carrithers et al (PNAS (1996) 93 p14827-14832).  Please note that this rejection does not read on applicant’s elected species.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claims 1, 2, 17-20, 22, 23, 25-28, 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20140255518) in view of Basu et al (Mol. Cell. Biol. (2009) 29(19) p5277-5289) and Corsetti et al (UEG J. 1(1) p7-20).

The difference between this reference and the remaining claim (and applicant’s elected species) is that this reference does not discuss surgery or detecting changes in bowel movements, does not show colorectal cancer with inactive GCC, nor does it discuss SEQ ID 59.
Basu et al discusses the pathway between c-src tyrosine kinase and GCC in colon cancer (title).  Surgery is a typical treatment for colorectal cancer (p5277, 1st column, 1st paragraph).  Some of these cancers have increased c-src activity, which promotes cell motility and invasion (p5255, 1st column, 1st paragraph) and is an indicator of poor prognosis (abstract).  C-src phosphorylates GCC at Tyr820, which inhibits activity (p5279, 2nd column, 3d paragraph).  Note that GCC activation in the normal intestine causes fluid accumulation, which manifests as diarrhea (p5277, 2nd column, 2nd paragraph).  This reference discusses a subset of colorectal cancer patients with tumors that have inactive GCC (lacks functional GCC) due to posttranslational modification.
Corsetti et al discuss linaclotide used for the treatment of constipation (title).  This is a 14 amino acid peptide that increases intestinal secretion by activating GCC (p8, 1st column, 3d paragraph) that is orally administered (p9, 1st column, 4th paragraph)..  Note that this is the exact same mechanism of action and route of administration as the peptides of Li et al.
Therefore, it would be obvious to use the invention of Li et al for the patients of Basu et al, to reduce the effects of chemotherapy and radiation.  As the patients of Basu et al are a subset of the patients of Li et al, an artisan in this field would attempt this therapy with a reasonable expectation of success.

Li et al, Basu et al and Corsetti et al together render obvious treating colorectal cancer lacking active GCC with liaclotide to reduce the side effects of radiation, recapitulating applicant’s elected method.
Basu et al teaches surgery to treat colon cancer, rendering obvious claim 27.
Both Basu et al and Corsetti et al discuss the digestive effects of GCC activation, rendering obvious claim 28.

second rejection
Claims 1, 2, 17-20, 22-26, 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20140255518) in view of Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).

Li et al discuss GCC agonists to protect intestinal tissue against radiation and chemotherapy (abstract).  Among the cancers explicitly discussed for use with this therapy are lung, breast, prostate, colorectal, and liver cancers (paragraph 182).  As evidenced by Carrithers et al, lung, liver, breast, and prostate cancer do not express GCC (fig 1, p14829, bottom of page).  As the liver colon, rectum, and prostate are in the abdominopelvic region, radiation therapy will necessarily be in that region to target those cancers.  The GCC agonist can be selected from a group of peptides including SEQ ID 2 (identical to SEQ ID 2 of the instant claims).  Oral delivery is contemplated (paragraph 82).  Controlled release formulations are contemplated (paragraph 151), anticipating claim 23.  Dosages can be administered every 4-48 hours.  As noted above, this reference anticipates claims 1, 2, 17-20, 22, 23, 25, 26, 37, 42, and 43.  
The difference between this reference and the remaining claim is that this reference does not teach the dose schedule of the claim.

Therefore, it would be obvious to use the methods of Le Tourneau et al to optimize the dose schedule of the peptides of Li et al, to maximize efficacy.  As every drug used must have a dose and dose schedule determined, this is common in the art, yielding a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 2, 17-20, 22, 24-26, 37, 42, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50 and 51 of copending Application No. 14/114727 (US 20140255518) in view of Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) with evidentiary support from Carrithers et al (PNAS (1996) 93 p14827-14832). 
Competing claim 50 describes a method of reducing the side effects of radiation therapy in a Markush group of cancers, including prostate cancer, by orally administering an agonist to GCC.  As evidenced by Carrithers et al (fig 1, p14829, bottom of page), prostate cancer does not express GCC.  Competing claim 51 states that the GCC agonist must be SEQ ID 2, identical to SEQ ID 2 of the instant claims.  Note that, as the prostate is in the adominopelvic region, radiation therapy to that organ will necessarily be in that region.
The difference between this reference and some of the instant claims is that this reference does not discuss a dose schedule.
Le Tourneau et al discusses methods to determine the dose and dose schedule of new drugs (abstract).  A number of methods are given to determine the optimum dose and dose schedule (fig 2, p711, top of page).  This reference discusses methods to optimize the dose schedule of a new drug.
Therefore, it would be obvious to use the methods of Le Tourneau et al to optimize the dose schedule of the peptides of the competing claims, to maximize efficacy.  As every drug used must have a dose and dose schedule determined, this is common in the art, yielding a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658